In re: Donald Bollinger applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of Lafourche. 194 So.2d 139.
The application is denied. The judgment of the Court of Appeal is correct.
HAWTHORNE, J.,
is of the opinion that the writ should be granted. The holding of the Court of Appeal in the instant case is in conflict with the holding of this court in Melancon v. Texas Co., 230 La. 593, 89 So.2d 135, and other cases decided by the Courts of Appeal.
SANDERS and SUMMERS, JJ.,
are of the opinion that a writ should be granted for the reasons assigned in No. 48608, Melancon v. Republic Petroleum Corp., 250 La. 464, 196 So.2d 277.